Citation Nr: 1025703	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, 
to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from July 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2008, the Veteran testified at a Travel Board 
Hearing.  


FINDINGS OF FACT

1. The Veteran has a diagnosis of type 2 diabetes, and has been 
treated for the condition since 1999; his sole assertion is that 
this condition is related to herbicide exposure in service.  

2.  The Veteran served in Thailand during the Vietnam War, and is 
a recipient of the Vietnam Service Medal; however, the Veteran 
never set foot on the landmass or the territorial waters of 
Vietnam, and he did not serve in an area of Thailand where 
herbicide agents were used.  


CONCLUSION OF LAW

Service connection for diabetes mellitus, type 2, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
While no longer required, in this case it was requested that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claims, the information and 
evidence that VA will seek to provide, and the information and 
evidence the claimant is expected to provide.  In addition, the 
letters provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and effective 
dates, as outlined in Dingess-Hartman.   

Also, the Veteran is represented by the Disabled American 
Veterans (DAV), and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his representative 
have pled prejudicial error with respect to the content or timing 
of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records.   No clinical examination is of 
record; however, as the basis of the Veteran's claim is that he 
was exposed to herbicides (he does not contend that he developed 
diabetes in service), and as the preponderance of the evidence 
does not show such an exposure, the Board is of the opinion that 
an examination is not necessary.  See 38 C.F.R. §§ 3.326, 3.327 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Given that the Veteran's contended exposure to 
herbicides is found below to be not credible due to service 
department history which contradicts his assertions, there is no 
duty to provide examination or medical opinion with regard to the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).   

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, 
including diabetes mellitus, if manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

The governing law provides that a "[V]eteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the [V]eteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia (CLL), multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

Analysis

The Veteran in this case served as a member of the U.S. Air Force 
in Thailand during the Vietnam War.  He contends, in essence, 
that he loaded what he believed to be herbicides onto aircraft 
while on active duty in Southeast Asia.  He currently has a 
diagnosis of type 2 diabetes, and has been undergoing treatment 
for the condition since 1999.  He does not assert that his 
condition began in service; rather, as he contends that he was 
exposed to herbicides during the Vietnam conflict, he believes he 
should be entitled to service connection based on direct or 
presumptive exposure to Agent Orange.  See 38 C.F.R. §§ 3.307, 
3.309.  

Certain disorders are subject to service connection based on a 
presumed exposure to herbicides if it can be shown that the 
Veteran served on the ground or in the territorial waters of the 
Republic of Vietnam.  See 38 C.F.R. § 3.307.  Type 2 diabetes is 
one of these disorders, and thus if the Veteran served in Vietnam 
and later developed the condition, service connection would be 
awarded.  See 38 C.F.R. § 3.309. 

In this case, the service personnel records indicate that the 
Veteran served in Thailand as a member of the Air Force.  
Although Thailand is in Southeast Asia, and it served as a 
staging area for aerial operations over Vietnam, it is itself a 
separate country not in the landmass or territorial waters of the 
Republic of Vietnam.  Thus, the presumptions regarding exposure 
to herbicides do not apply to Veterans whose duty was in 
Thailand, or any other foreign country outside of the territorial 
waters and land borders of Vietnam.  The Veteran was awarded the 
Vietnam Service Medal during his active service; however, receipt 
of this medal is not enough to show actual duty within the 
territorial waters or land borders of Vietnam, and the award of 
the medal does not entitle a Veteran to the presumption of 
service connection based on herbicide exposure in Vietnam.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

The record does not show, and the Veteran does not contend, that 
he had service in the landmass or territorial waters of the 
Republic of Vietnam.  Regarding his service in Thailand, the 
Veteran asserts having loaded canisters of herbicide agents onto 
aircraft for defoliant operations.  The RO, in noting that the 
Veteran was an Air Force member serving in Southeast Asia, 
requested that the service department list all locations in 
Thailand where herbicides were utilized.  Department of the Air 
Force records were reviewed via an inquiry made to the Defense 
Personnel Records Information Retrieval System.  The returned 
findings of this Department of Defense (DOD) agency were that 
there was no documentation of spraying, testing, transporting, 
storage, or usage of Agent Orange at Takhi Air Base, Thailand 
(the Veteran's duty station).  The report went on to state that 
tactical herbicides were sprayed in 1964 in isolated coastal 
areas near Pranburi, Thailand.  The specific location of the 1964 
spraying was at the Pranburi Military Reservation, and it was 
conducted in association with operations at the Replacement 
Training Center of the Royal Thai Army.  This specific location 
was, according to DOD, "not near any U.S. military installation 
or Royal Thai Air Force Base."  Furthermore, all DOD listings 
for herbicide usage outside of Vietnam were reviewed, and there 
was no indication of a herbicide spray area at Takhi Air Base, 
Thailand.  

The Veteran's service treatment records do not reveal any 
consultation, complaint, or treatment for diabetes or any other 
type of endocrine disability.  There are no abnormal blood 
glucose findings in service, and the Veteran does not assert 
developing type 2 diabetes until many years after separation from 
service.  He specifically asserts that his diabetes is herbicide-
related, and offers his own lay testimony of having loaded 
canisters of what he believed to be herbicides onto aircraft as 
evidence of exposure.  

The Board does not doubt that the Veteran believes he loaded 
herbicides onto aircraft in Thailand.  Certainly, as an airman 
stationed in Southeast Asia, the loading and unloading of 
aircraft with various drums, etc. is not outside of the realm of 
possibility.  The Veteran's lay testimony that the 
drums/canisters contained Agent Orange, however, is outweighed by 
the evidence put forth by the service department.  The Department 
of the Air Force specifically denies usage of Agent Orange in all 
but one area of Thailand, and that one area was remote from 
American facilities, with spraying occurring many years before 
the Veteran's service in the country.  The findings documented by 
DOD are official government reports, and must be given more 
weight when viewed against the opinion of the Veteran, who cannot 
state with surety that canisters he loaded did, in fact, contain 
herbicide agents.  Given this, the Board finds the Veteran's 
assertions to be less informed than the documented official 
history supplied by DOD.  As such, the Board cannot conclude that 
the Veteran was exposed to herbicides while on active service 
with the Air Force.  

Given the above determination, and the fact that the Veteran's 
sole assertion is that his diabetes developed post-service due to 
herbicide exposure, the Board must deny the claim for service 
connection.  In coming to this conclusion, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is against 
the Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for diabetes mellitus, type 2, 
to include as due to exposure to herbicides, is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


